DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 10, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed September 10, 2021 have been fully considered but they are not persuasive.  
The Examiner respectfully disagrees with arguments on page 7, that Hicks (US20160031135A1) may not teach compression molding; although Hicks teaches finishing films, the thermoset resins can be used in a compression molding process to create these products [Abstract].  It is argued that Hicks does not teach heat treatment; however, the Examiner did not rely upon Hicks to teach heat treatment in the previous rejection, therefore this argument is moot.
The Examiner respectfully disagrees with the arguments on page 7-8 regarding “feature 1”, specifically the Applicant’s statement that according to Pastine (US20160264717A1) “the epoxy resin composition is initially in a liquid state while it is being stored at 22-27°C”.  
solidified state after the “working time” as reaching the B-stage amorphous solid state [0106], not simply that the resin was a liquid before becoming a cured solid.  
A person of ordinary skill in the art should further understand that resins taught by Pastine (e.g. prepregs) would be stored in freezers in the B-stage metastable solid form, not in a liquid form as asserted by the Applicant on page 7.
Pastine defines “working time” as interchangeable with “gel-time”, or the time for the epoxy composition to reach an amorphous solid “B-stage” state, and not yet (inferred: partially or fully) cross-linked [0106].  More correctly, Pastine teaches reaching the “gel point” (or entering B-stage after working time) as having high molecular weight and few cross-links; “(e.g., a plastic that is pliable or moldable above a specific temperature and returns to the solid state on cooling)” [0092]. Pastine details the polymerization progression of an epoxy composition from liquid to B-stage in the same paragraph.
Pastine teaches that “out-life” is the time a B-stage resin composition can spend in room temperature before partially cross-linking, and after out-life the composition would be rendered useless for manufacture [0112], as it has reached a partially or fully cross-linked resin state where it is no longer capable of flowing [0111].

Any arguments pertaining to Hicks and Kiyohisa are now moot, as the new grounds of rejection in the Non-Final Rejection below does not cite them as prior art.

The Examiner acknowledges the amendments to claims 1, 3, and 4; the cancellation of claims 2 and 16-20, and the new claims 21-23.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 3-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kitada (US20140327329A1), in view of Pastine (US20160264717A1).
With respect to claim 1, the prior art of Kitada teaches a method of manufacturing a core product [0170] comprising: a solid resin pellet-like cylindrical tablet [0150], the solid resin pellet being formed of a thermosetting resin composition [0149, 0150] including epoxy resin [0047], a curing agent [0055], accelerator [0075], and a small percentage of release agent [0114], Kitada teaches holding a rotor core (Fig. 4, item 110) having a resin formation region (Fig. 4, item 130), the region being a region in which a resin is to be formed by injection of a melted resin [0034], between a pair of holding members - the lower and upper mold [0170]; disposing the solid resin pellet in a resin pot formed in the upper mold [0170]; melting the solid resin pellet in the resin pot at a upper mold temperature of from 150-2000C [0171], and injecting the melted resin into the resin formation region through a resin channel extending from the resin pot in communication with the resin formation region [0171]; and curing the melted resin injected into the resin formation region [0171].  
Kitada teaches reaction rates at temperatures below 35°C do not vary significantly by teaching the cylindrical tableting process, where below 35°C limits further cross-linking of the resin during the process [0150].  Kitada confirms this solid resin pellet is still capable of melting and flowing at increased temperatures [0170].
Kitada is silent on heating the resin pellet, which was previously refrigerated, at a 5temperature of 28-32°C for 24-120 hours.
However, the prior art of Pastine teaches heating a previously-refrigerated [0112] similar epoxy resin composition to room temperature [0112] or 22-27°C [0106], prior to use, which would be useful for at least a week at room temperature [0113].

It would also have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the similar epoxy resin taught by Pastine, whether in the form of rolls, sheets, pellets, etc. would have the same predictable result of time at preheated temperature before negative effects to further processing occurred as the epoxy resin composition taught by Kitada; and it would be obvious to use the known technique of the refrigeration and subsequent heat treatment process of higher than 28-32°C for 24-120 hours taught by Pastine to improve the method of manufacture of the core product taught by Kitada by providing an effective heat treatment process for the moldable, injectable resin pellets.

10 With respect to claim 3, Pastine teaches removing resin from a freezer [0112], and warming the resin in a temperature controlled room [0113].  These steps are taught by the core product manufacturing method of Kitada, in view of Pastine, including the resin in the form of pellets, and warming to a temperature of higher than 28-32°C for 24 hours to 120 hours, as set forth above in the rejection of claim 1.
With respect to claim 5, Kitada teaches the pair of holding members includes a lower mold and an upper mold [0170].  
With respect to claim 6, Kitada teaches a resin guide member, comprising a flow passage (Fig. 2, item 220) and a filling portion (Fig. 4, item 140), interposed between the upper mold and the core body [0168, 0031].  
With respect to claim 7, Kitada teaches the resin guide member is configured to guide the melted resin into the resin formation region [0034], the resin formation region including a magnet insertion hole (Fig. 4, item 150) of the core body [0030].  
With respect to claim 8, Kitada teaches the resin guide member includes a plurality of resin channels, and a plurality of runner grooves [0168].  

With respect to claim 10, Kitada teaches the plurality of runner grooves extend along a surface of the resin guide member, and wherein each runner groove is in communication with a corresponding resin channel [0168].  
With respect to claim 11, Kitada teaches the upper mold (Fig. 2, item 200) is configured to guide the melted resin into the resin formation region [0165, 0166, 0168], the resin formation region including a magnet insertion hole of the core body (Fig. 3, item 150).  
With respect to claim 12, Kitada teaches the upper mold includes a plurality of resin channels, and a plurality of runner grooves [0168].  
With respect to claim 13, Kitada teaches each of the resin channels at least partially overlaps a corresponding magnet insertion hole of the core body (Fig. 9, items 154a, 154b, 156; [0033]).  
With respect to claim 14, Kitada teaches the plurality of runner grooves extend along a surface of the lower mold or the upper mold, and wherein each runner groove is in communication with a corresponding resin channel [0168].  
With respect to claim 15, Kitada teaches curing the melted resin comprises: solidifying the melted resin in the resin formation region to fix a permanent magnet that is inserted in a magnet insertion hole of the resin formation region [0171].  
With respect to claim 21, Kitada teaches a content of the epoxy resin is equal to or less than 20% by mass, a content of the curing agent is equal to or less than 10% by mass, a content of the accelerator is equal to or less than 1% by mass, and a AMENDMENT AND RCEPAGE 4 OF 10Do. No. FP1 8-0973-OOUS-MHTSERIAL No. 16/197218content of the release agent is equal to or less than 1% by mass, with respect to 100% by mass of a total amount of the thermosetting resin composition.  Kitada teaches a composition (Table 1, Ex. 3) with epoxy resin at 9.15%, phenolic resin curing agent at 4.5% [0055], accelerator at 0.4%, and release agent at 0.2% or less [0114].

Therefore, a composition of 60% silica, 19% epoxy resin, and 7% phenolic resin would meet the teachings of Kitada; and as the three components are within the ranges of instant claim 1, a prima facie case of obviousness exists that Kitada teaches to claim 1.  See MPEP 2144.05(I).
With respect to claim 23, Kitada teaches the thermosetting resin composition contains 70% by weight to 80% by weight of silica, 10% by weight to 20% by weight of epoxy resin, and 5% by weight to 10% by weight of phenolic resin.  Kitada teaches a composition where silica filler is preferably above 50% by mass, and preferably equal to or less than 93% by mass [0068].  The epoxy and phenolic resins are more preferably equal to or more than 7% by mass and equal to or less than 20% by mass [0051]; and epoxy is preferably equal to or more than 70% by mass and equal to or less than 100% by mass of the combined resins [0052].  
Therefore, a composition of 71% silica, 15% epoxy resin, and 5.1% phenolic resin would meet the teachings of Kitada; and as the three components are within the ranges of instant claim 1, a prima facie case of obviousness exists that Kitada teaches to claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kitada (US20140327329A1), in view of Pastine (US20160264717A1), as set forth above in the rejection of claim 1, and further in view of Odriozola (US20170166717A1).

Kiyohisa, in view of Hicks and Pastine, is silent on removing a bag containing the resin pellets from a freezer and leaving the resin inside the bag in a temperature-controlled room.  
However, the prior art of Odriozola teaches epoxy-based resins are sealed in moisture-proof bags prior to use and refrigerated or frozen [0031], and when extracted from the refrigerators prior to use, they need to be kept in a sealed bag until reaching room-temperature, in order to avoid the condensation of water droplets due to the difference of temperature. This process can take hours [0031].
Since it is commonly known that exposure to condensation and moisture can affect resins adversely prior to manufacture, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique taught by Odriozola of using a sealed, moisture-proof bag in and out of the freezer to prevent resin moisture exposure to improve the storage and preparation method of resin pellets taught by Kiyohisa, in view of Hicks and Pastine, in the same way.  This would prevent reduced performance of the resin pellets by moisture absorption prior to use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/GREGORY C. GROSSO/Examiner, Art Unit 1748

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742